DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rope being fiber and having a kernmantle braiding with a polyester braided sheath and an HPPE (high performance polyethylene) braided core, and the belt being a webbing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because there is no line in figure 1 depicting where the sectional view of figure 2 is taken.  
The drawings are objected to because the sectional view of figure 2 does not show proper materials by hatching, see 37 C.F.R. 1.84   Standards for drawings (h) Views (3) below:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) in view of Malott (US Patent 6021834).
Regarding claim 1, Valaire teaches (figures 1-3d) a shading device (10) comprising: at least one awning (20): at least one winding device (41), which is provided for [intended use] winding and unwinding the at least one awning (column 3, lines 15-29) and a rigging (42) that is stretched taut (column 4, lines 45-47) along a diagonal of the at least one awning (figure 1), wherein the rigging 
Valaire does not teach that the rigging is sewn and/or glued to the awning.
Malott teaches (figure 1) an awning (16) with a rigging (38) sewn to it (column 3, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Malott by having the rigging connected to the awning by sewing. This modification provides the predictable and expected result of a strong connection between the rigging and the awning. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) in view of Malott (US Patent 6021834) as applied to claim 1 above, and further in view of Conn (US Patent 4813630) and Bosman (US PG Pub 20090165637).
Regarding claim 3-4, Valaire does not teach that the rigging is a fiber rope that has a kernmantle braiding with a polyester braided sheath and an HPPE (high performance polyethylene) braided core.
Conn teaches (figure 6) a rope (40) that is a kernmantle braiding with a braided sheath comprising polyester (column 2, lines 33-34). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Conn so that the rigging is a rope that has a kernmantle braiding with a polyester braided sheath. This alteration provides the predictable and expected results of a cheap material that is more fire safe because of its high melting point.
	Bosman teaches (figure 2) a rope (28) made from HPPE (paragraph 0008). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Valaire to incorporate the teachings of Bosman by having an HPPE braided core. This alteration provides the predictable and expected results of a rope that better stands up to abrasions. 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) in view of Malott (US Patent 6021834) as applied to claim 1 above, and further in view of Roth (US Patent 6250320).
Regarding claim 5, Valaire does not teach that the shading device has a belt, which extends along the side or diagonal of the at least one awning and if 
	Roth teaches (figures 2 and 8) a cover assembly (16) that has a belt (21) attached to the cover (16) with a support (18) extending between the belt (21) and the cover (16). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Ross, by having a belt firmly attached to the awning and extending the length of the diagonal, with the rigging extending between the awning and the belt. This alteration provides the predictable and expected results of providing a location to slip in the rigging, connecting it to the awning along the whole length.
Regarding claim 6, modified teaches that the rigging is sewn to the belt (see claim 1 rejection above).
Regarding claim 7, modified Valaire, Roth teaches (figure 8) that the belt (21) is sewn to the at least one awning (the belt is stitched to the cover via stiches 19).
	Regarding claim 8, modified Valaire does not teach that the belt is a webbing. 
	Valaire also teaches (figure 1) a canopy assembly (10) with a portion made out of webbing (column 3, lines 3-6). It would have been obvious to one of ordinary skill in the art at the time to further modify Valaire to incorporate the teachings of Roth by having the belt be made out of webbing. . 
Response to Arguments
Applicant's arguments filed on 12/17/2021 regarding the drawing objections have been fully considered but they are not persuasive. The applicant argues that the amendment to paragraph 0018 of the specification “fulfills the requirement to show every feature of the claimed invention” and is “further responsive to hatching requirement, since the hatching is indicative of the fiber rope.”
The examiner notes that the rope being fiber and having a kernmantle braiding with a polyester braided sheath and an HPPE (high performance polyethylene) braided core, and the belt being a webbing are still not shown in any of the drawings and that figure 2 still does not show any material hatching as required in cross sectional views.
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
With respect to claim 1, the applicant argues that “Valaire discloses an adjustable or collapsible canopy. As can be seen in Fig. 1 of Valaire, the rigging 42 hangs limply through the canopy. Thus, the rigging 42 of Valaire is not torsionally rigid in a rotation direction, as recited in Applicant's amended Claim 1.” The examiner directs attention to column 4 lines 45-47 of Valaire where it is 
The applicant argues that “Valaire fails to disclose or suggest that the cable can rotate along its length when it is twisted. Thus, the cable 42 in Valaire is not torsionally rigid in the rotation direction.” The examiner notes that column 3 lines 23-24 state that “The cable 42 stretching across the canopy fabric 20 transfers the rotational movement of the reel 41 to the swivel 43.” The cable must rotate in order to transfer rotational movement of the reel to the swivel. This, along with column 4 lines 45-47 makes the cable torsionally rigid in the rotation direction (see claim 1 rejection above) at least to some degree.
The applicant argues that “Valaire fails to disclose or suggest a rigging that is rotationally coupled, namely sewn and/or glued, to the awning over an entire length of the side or diagonal of the awning”. The examiner notes Valaire teaches that the rigging is rotationally coupled to the awning over an entire length of the diagonal of the awning, see claim 1 rejection above. The examiner notes that the combination above with Malott teaches it being attached by being sewed or sewn.    Even though claim 2 has been cancelled by the applicant, the examiner will respond to the arguments regarding it, as they are pertinent to the amended claim 1.
The applicant argues that “Valaire fails to disclose or suggest a shading device that includes a rigging that is torsionally rigid in a rotation direction. 
The applicant argues that in Malott “the awning rope may be sewn to the canopy 16, but the awning rope is never used to rotate the canopy 16.” The examiner notes that in this instance Malott is merely used to teach that it is known to provide attachment between rigging and awning via sewing.  The argument doesn’t appear commensurate with rejection as applied.
The applicant argues that “Malott fails to teach sewing a rigging to an awning over an entire length of the side or diagonal of the awning”. The applicant directs attention to the claim 1 rejection above where all features as claimed have been taught by the combination.  Note that at least Valair teach it extending over the entire length of the diagonal as seen in the figures, Valair teaches tape as an attachment, Malott teaches sewing as an attachment, etc. [these are described already above].  The argument doesn’t appear commensurate with the rejection since it appears to be referring to each prior art reference separately as oppose to the combination as applied.
The applicant argues that “The awning rope in Malott is not analogous to the cable 42 of Valaire, since the awning rope and the cable 42 differ in terms of both function and location within the shading device. Thus, a person of ordinary skill in the art would have no motivation to apply the teachings of Malott to Valaire. Even if… the resulting combination would not achieve the Applicant’s claimed invention”. The examiner notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are found to be in the in the same field of endeavor and the motivation to combine is in the desire for a connection between the rigging and the awning (in this case via sewing). It is noted that the combination above teaches all the limitations of the Applicant’s claimed invention.
Regarding claims 3-4, the applicant argues again that “Valaire fails to disclose or suggest a shading device that includes a rigging that is torsionally rigid in a rotation direction. Valaire also fails to disclose or suggest a rigging that is rotationally coupled, namely sewn and/or glued, to the awning over an entire length of the side or diagonal of the awning, as recited in Applicant's amended Claim 1”. The examiner directs attention to the rejection above.
The applicant argues that Conn and Bosman fail to teach or suggest “using a rigging in a shading device that is torsionally rigid in a rotation direction” and “sewing or gluing” a rigging “to an awning over an entire length of the side or diagonal of the awning”. It is noted that these reference are not needed in teachings these features.

The applicant argues that “Roth fails to teach or suggest using a rigging in a shading device that is torsionally rigid in a rotation direction, and further fails to teach or suggest sewing or gluing such a rigging to an awning over an entire length of the side or diagonal of the awning. Thus, Roth fails to overcome the deficiencies of Valaire.” It is noted that this reference is not needed in teaching these features.
Regarding claim 6, the applicant argues again that Valaire fails to disclose or suggest a shading device that includes a rigging that is torsionally rigid in a rotation direction. Valaire also fails to disclose or suggest a rigging that is rotationally coupled, namely sewn and/or glued, to the awning over an entire length of the side or diagonal of the awning, as recited in Applicant's amended Claim 1”. The examiner directs attention to the rejection above.
The applicant argues that “Ross and Malott, alone or in combination, fail to teach or suggest using a rigging in a shading device that is torsionally rigid in a rotation direction, and further fails to teach or suggest sewing or gluing such a rigging to an awning over an entire length of the side or diagonal of the awning. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634